232 S.W.3d 700 (2007)
In the Interest of E.E.C., Plaintiff.
T.A.C., Jr., Appellant,
v.
Juvenile Officer, Respondent.
No. WD 67975.
Missouri Court of Appeals, Western District.
September 18, 2007.
Charlotte Adams Atkinson, Columbia, for Appellant.
Ellen Kay Hayes, Columbia, for Juvenile Officer.
Anna Kathryn Lingo, Columbia, for E.E.C.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.

ORDER
T.A.C. ("Father") appeals a judgment terminating his parental rights to his natural son, E.E.C. pursuant to Missouri Revised Statutes, section 221.447 (2000). On appeal, Father challenges the trial court's finding of abandonment on the basis that such a finding is not supported by substantial evidence. Having reviewed the record on appeal, we conclude that the trial court finding is supported by substantial evidence and therefore find no error. As a published formal opinion would have no precedential value, the parties have been provided with a memorandum explaining *701 the reasoning of the court and the judgment is affirmed pursuant to Rule 84.16(b).